Per Curiam.

Plaintiff’s affidavit fails to present facts indicating the existence of any triable issue. In the absence of an applicable maximum rent for the period here involved or a refund order by the Temporary State Housing Rent Commission, there is no basis upon which to compute any asserted overcharge. Failure to file a timely registration statement does not per se render the defendants liable for an overcharge or establish the fact there was an overcharge' (see Weiderman v. Recklinghausen, 278 App. Div. 289, affd. 303 N. Y. 633 and cases there cited).
*261The order should be unanimously reversed on the law and facts, with $10 costs to defendants and defendants’ motion for summary judgment dismissing the complaint granted.
Concur — Pette, Di Giovanna and Brown, JJ.
Order reversed, etc.